Citation Nr: 1700498	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for residuals of a right thumb fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of a higher evaluation for the service-connected bilateral hearing loss in that rating decision; however, he did not perfect an appeal as to that issue.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any evidence during that time.

In a March 2014 decision, the Board denied requests to reopen claims for service connection for a hernia and an ulcer/stomach disorder, but reopened and remanded the above claim for further development.  The Board again remanded the case for further development in November 2015.  That development was completed, and the case has since been returned to the Board for appellate review.  

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with a May 2016 rating decision, challenging the continued evaluations for his service-connected skin disabilities.  See June 2016 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO.


FINDING OF FACT

The Veteran has a current right thumb disorder, established by x-ray findings as an old fracture of the thumb metacarpal, shown as slight degenerative arthritis of the thumb metacarpophalangeal (MCP) joint and thickening of the cortex of the metacarpal from old healed fracture injury that had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, residuals of a right thumb fracture, shown as slight degenerative arthritis of the thumb MCP joint and thickening of the cortex of the metacarpal, were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has contended that he has current residuals of a right thumb fracture due to an in-service injury during physical training in Germany.  He has described his right thumb problems as swelling/enlarging of the middle of the thumb in the area below the nail bed.  He has indicated that he did not seek treatment for the right thumb during service.  See, e.g., November 2003 initial right thumb claim; July 2010 notice of disagreement; March 2012 Bd. Hrg. Tr. at 3-11.  His friend recalled that this injury occurred during a volleyball game.  See February 2008 written buddy statement.  The Veteran's wife also recalled that he did not want to report his right thumb problem during service because he did not want to be discharged for loss of use of his hands, given that his left thumb had been shortened.  See December 2003 written statement.

The Veteran's May 1975 entrance examination and report of medical history show that he was missing part of his left thumb from a remote amputation.  His service treatment records and DD 214 confirm that he was stationed in Germany.  On review, although the Veteran may not be competent to report that he actually sustained a right thumb fracture, he is competent to report observable symptomatology and events, including pain and swelling of his thumb following an injury during physical training exercises.  Moreover, his competent and credible reports are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.

In addition, the Veteran has right thumb diagnoses of an old fracture of the thumb metacarpal, shown as slight degenerative arthritis of the thumb MCP joint and thickening of the cortex of the metacarpal from old healed fracture injury, as well as minimal osteoarthritis of the carpometacarpal (CMC) joint and mild degenerative arthritis of the interphalangeal (IP) joint.  See September 2010 private x-ray report (providing IP joint diagnosis but no etiology opinion); April 2014 VA examination and x-ray reports.  These diagnoses satisfy the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between any of the Veteran's current right thumb problems and his military service.

The post-service evidence shows that the Veteran sustained significant injuries after being hit by a car in 1999; however, his left upper extremity was injured at that time and not his right upper extremity.  See August 1999 and September 1999 private hospital admission report and discharge summary in LBJ Tropical Medical Center treatment records.

A September 2010 private x-ray report shows that, although there was mild degenerative arthritis of the IP joint, there was no acute fracture.  Similarly, the April 2014 VA wrist x-ray report shows that there was no carpal fracture, dislocation, significant arthritis, or wrist soft tissue swelling, with an impression of no carpal bone anomalies.

On the other hand, an April 2014 VA hand x-ray report shows a clinical history of the Veteran sustaining a thumb injury in the military 50 years earlier.  The impression was an old fracture of the thumb metacarpal with findings of slight degenerative arthritis of the thumb MCP joint and thickening of the cortex of the metacarpal from an old healed fracture injury.  In other words, this report relates the Veteran's current right thumb MCP diagnosis to an old fracture.  The report also shows that the rest of the hand appeared normal and that the radiologist's findings were also interpreted and verified by another VA physician.

The April 2014 VA examiner determined that the current right thumb problems (IP joint and CMC joint degenerative joint disease) were less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no continuity of symptoms, no complications, no sequelae, and no chronicity.  In so finding, the examiner stated that the Veteran was troubled with the thumb for only six months in the military in 1976 and noted that the thumb problem resurfaced in 2013, which would have been 36 years later.  The examiner did consider the Veteran's reported in-service right thumb injury, but seemed to base his opinion on the observation that Veteran had pain in the thumb during service that did not return until many years thereafter.  He did not explain the significance of that fact.
In a January 2016 clarifying opinion, the VA examiner provided the substance of his original opinion, but clarified that the current right thumb diagnoses were MCP joint and CMC joint degenerative joint disease, adding that these disorders are commonly the result of aging.  The examiner noted that the possibility of a fracture of the first metacarpal bone was mentioned in the last x-ray report and cited the portion of those findings referable to the MCP joint; however, he determined that on review, there were no signs of any fracture or fracture residue in the 2014 x-rays.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran has residuals of an in-service right thumb injury now shown as slight degenerative arthritis of the thumb MCP joint and thickening of the cortex of the metacarpal.  There is medical evidence that establishes that these findings are consistent with an old fracture, and the Veteran has provided a competent and credible report of the in-service event and subsequent symptomatology.  The medical evidence does not suggest that the other right thumb diagnoses are associated with prior trauma, and the findings related to the MCP joint are consistent with the Veteran's earlier report of enlarging of the middle of the thumb.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for residuals of a right thumb fracture is warranted.  


ORDER


Entitlement to service connection for residuals of a right thumb fracture, shown as slight degenerative arthritis of the thumb MCP joint and thickening of the cortex of the metacarpal, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


